internal_revenue_service department of the treasury number release date index number washington dc person to contact charles m levy telephone number refer reply to cc corp 2-plr-132153-00 date date parent distributing controlled controlled state w business a business b agency agency rules dear we respond to your authorized representative’s letter of date requesting rulings regarding the tax treatment of a proposed transaction additional information was provided under her letter of date the pertinent facts as described in the request are set forth below parent a state w corporation is the common parent of an affiliated_group_of_corporations whose includible members file a consolidated_return for federal_income_tax purposes parent owns all of the stock of distributing a state w corporation engaged in business a distributing owns all of the stock of controlled and controlled both controlled and controlled are state w corporations that are actively_engaged_in_business b financial information has been submitted indicating that distributing controlled and controlled each have had gross_income and operating_expenses representing the conduct of an active business during each of the past five years distributing controlled and controlled are each subject_to substantial regulatory oversight by several governmental authorities including agency of particular concern are agency rules governing distributing’s business a operations the agency rules impose significant limitations on cash distributions that may be made from controlled and controlled to parent through distributing these agency rules adversely affect the operations of parent and the ability of controlled and controlled to provide needed capital to parent in the form of cash distributions to eliminate the dividend paying restrictions of the agency rules distributing proposes to distribute all of the stock of controlled and all of the stock of controlled to parent the taxpayer has made the following representations with respect to the proposed transaction a no part of the consideration to be distributed by distributing will be received by parent as a creditor employee or in any capacity other than that of a shareholder of the corporation b the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted c the five years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e the fair_market_value of the gross assets of business a constitutes at least five percent of the total fair_market_value of all the gross assets of distributing in addition the fair_market_value of the gross assets of business b constitutes at least five percent of the total fair_market_value of all the gross assets of controlled and controlled respectively f following the transaction distributing controlled and controlled will each continue independently and with its separate employees the active_conduct of its business g the distributions of the stock of controlled and controlled are being carried out for the following corporate business_purpose to eliminate the dividend paying restrictions applicable to distributing under the agency rules the distributions of the stock of controlled and controlled are motivated in whole or substantial part by this corporate business_purpose h there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of distributing controlled or controlled after the transaction i there is no plan or intention by distributing controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction j there is no plan or intention to liquidate distributing controlled or controlled to merge any of these corporations with any other corporation or to sell or otherwise dispose_of the assets of any of these corporations after the transaction except in the ordinary course of business k no intercorporate debt will exist between distributing and controlled or distributing and controlled at the time of or subsequent to the distributions of the stock of controlled and controlled l immediately before the distributions items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing does not have an excess_loss_account with respect to the controlled or controlled stock m payments made in connection with all continuing transactions if any between distributing and controlled and distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n the distributions are not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing controlled or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing controlled or controlled within the meaning of sec_355 based solely on the information submitted and on the representations set forth above we hold as follows with respect to the proposed transaction no gain_or_loss will be recognized to and no amount will be included in the gross_income of parent upon the receipt of all of the stock of controlled and controlled from distributing sec_355 no gain_or_loss will be recognized by distributing upon the distribution of all the stock of controlled and controlled to parent sec_355 the aggregate basis of the controlled controlled and distributing common_stock in the hands of parent after the distributions will be the same as the basis of the distributing common_stock held immediately before the distributions allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 and a of the income_tax regulations the holding_period of the controlled and controlled stock received by parent will include the holding_period of the distributing stock with respect to which the distributions will be made provided that the distributing stock is held as a capital_asset on the date of the distributions sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing controlled and controlled will be made under sec_1_312-10 of the income_tax regulations this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of parent for the taxable_year in which the transaction covered by this letter_ruling is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and an authorized representative sincerely yours associate chief_counsel corporate by _________________________________ gerald b fleming senior technician reviewer branch cc internal_revenue_service attn industry director
